Case: 15-30494      Document: 00513505956         Page: 1    Date Filed: 05/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-30494                                   FILED
                                  Summary Calendar                             May 16, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
BRADFORD WADE,

                                                 Petitioner-Appellant

v.

T.G. WERLICH, Warden, Federal Correctional Institution Pollock,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-178


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Bradford Wade, federal prisoner # 30736-034, has appealed the district
court’s judgment dismissing without prejudice his petition for a writ of habeas
corpus under 28 U.S.C. § 2241 challenging his 2009 conviction of conspiracy to
distribute heroin and distribution of heroin to a person under 21 years of age.
Wade contends that he should be permitted to raise a claim based on Burrage
v. United States, 134 S. Ct. 881 (2014), under the savings clause of 28 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30494   Document: 00513505956     Page: 2   Date Filed: 05/16/2016


                                No. 15-30494

§ 2255. Wade has not carried his burden of showing that § 2255 is inadequate
and ineffective to test the legality of his detention. See Garland v. Roy, 615
F.3d 391, 394 (5th Cir. 2010). The judgment is AFFIRMED.




                                      2